Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Invention I and Species M.I in the reply filed on 8/4/2021 is acknowledged.
The traversal was on the ground of search burden quoting MPEP 803 and stating the absence of “mutually exclusive characteristics” for Species M.I and M.II. The examiner disagrees. Search burden is a broad term and includes different classification groups, different field of search as detailed in MPEP 808.02. Moreover, the applicant has classified both of these species as different embodiments. As such, the restriction is still deemed proper.
Claims 3, 5-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and species M.II-M.VII, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 8/4/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a corner regions” in line 5.  For the purpose of examination, it is considered as “a corner region”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding the limitation “wherein the at least one outer region comprises the following sections portions: at least one first p-doped region (A-P+) having connected thereto at least one anode terminal (A)”, it is not clear as to how the anode terminal is present in the outer region whereas the thyristor is in the inner region (according to claim 1). Proper correction is requested.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2019/0312026 A1 (“Zhan”).

Regarding claim 1, Zhan shows (Fig. 1-3) a device for protection against electrostatic discharges with an at least one integrated semiconductor protection device (22, para 18), comprising:
an inner region (88, SCR device, para 28) configured at least as a thyristor (SCR); and 
at least one outer region (90, T3, para 28) as a corner region configured as at least one PNP transistor (T3, para 28) and adapted to protect against electrostatic discharges, the inner region and the at least one outer region being arranged adjacent to one another.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of US 2007/0284665 A1 (“Nagai”).

Regarding claim 2, Zhan shows PNP transistor and the SCR to be parallel to each other (Abstract).
Zhan does not specifically show sections of the inner region and sections of the at least one outer region, each comprising semiconductor materials, are oriented parallel to one another substantially in a direction of their longer main axis.
Nagai shows (Fig. 6-7) sections of the inner region (sections in 20 near the interface with 30) and sections of the at least one outer region (section of 30 near the interface with 20), each comprising semiconductor materials (N-well and P-well materials), are oriented parallel to one another substantially in a direction of their longer main axis.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Nagai, with interface along longer main axis, to the invention of Zhan.

The motivation to do so is that the combination produces the predictable result of lower resistance due to the larger area thus reducing the parasitic resistance due to lowered resistivity RNW (due to multiple RNW in parallel from multiple bases 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819